ORDER

In this action, the plaintiff challenged Article 25 of the zoning ordinance adopted *135by the City of Grand Rapids. Article 25 regulated the operation of adult bookstores. The district court entered a preliminary injunction enjoining the enforcement of Article 25, and the City brought this appeal. The plaintiff now advises that it has permanently ceased its business within Grand Rapids. Both the plaintiff and the City agree that as a result this appeal now is moot. The City further states that any future business that the plaintiff might commence would be governed by a new ordinance.
There is no longer a case or controversy between these parties. When a controversy becomes moot on appeal, the proper course is to vacate the order and to remand to the district court with instructions to dismiss the complaint. United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950); United States v. Taylor, 8 F.3d 1074, 1077 (6th Cir.1993).
Therefore, the order on appeal is VACATED. The district court is instructed to dismiss the complaint as moot.